DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group II invention without traverse encompassing claims 5-12 in the reply filed on November 14, 2022 is acknowledged.
Group III invention, claims 13-19 are canceled in currently considered claims dated November 14, 2022. 
Group I invention, claims 1-4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 14, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5- 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pravana/Balayage Palette (see PTO-892 NPL Pravana/ Balayage Palette, hereinafter “Pravana”).
Regarding claim 5. Pravana discloses a heated palette (video, @ 0.57, annotated Fig. 1 below) capable of use for applying a cosmetic agent to hair (video, @ 1:10), the palette (video, @ 0.57) comprising: a handle (annotated Fig. 1); a body portion (annotated Fig. 1) having a proximal end (annotated Fig. 1) and a distal end (annotated Fig. 1), wherein the proximal end is connected to the handle (Fig. 1); and a conductive heating element (annotated Fig. 1 and video @ 0:45-0:47) located in the body portion (Fig. 1). 

    PNG
    media_image1.png
    1076
    1345
    media_image1.png
    Greyscale
Fig. 1: Screenshot/screen capture of Pravana at time 0:44.
Regarding claim 6, Pravana discloses the invention of claim 5. Pravana further discloses the body portion includes a first side edge (annotated Fig. 1) and a second side edge (annotated Fig. 1) opposite the first side edge (Fig. 1), and wherein the heated palette further comprises a reservoir (annotated Fig. 1) capable of use for attachment to either one of the side edges of the body portion (Fig. 1).  
Regarding claim 7, Pravana discloses the invention of claim 6. Pravana further discloses the first side edge and the second side edge are formed with spaced apart openings (annotated Fig. 1 and Video @ 0:19), wherein the reservoir includes spaced apart posts having enlarged heads (annotated Fig. 2), and wherein attachment of the reservoir to a selected side edge of the body portion is performed by moving the reservoir in a first direction relative to the body portion to pass each head through a respective opening and by moving the reservoir in a second direction transverse to the first direction to engage each head with the selected side edge (video @ 0:30- 0:36).

    PNG
    media_image2.png
    924
    1381
    media_image2.png
    Greyscale
 
Fig. 2: Screenshot/screen capture of Pravana at time 0:32.
Regarding claim 8, Pravana discloses the invention of claim 5. Pravana further discloses the body portion includes a first side edge (annotated Fig.2) and a second side edge (annotated Fig.2) opposite the first side edge (Fig.2), and wherein the distal end is formed with a recess (annotated Fig. 2) between the first side edge and the second side edge (Fig. 2).  
Regarding claim 9, Pravana discloses the invention of claim 8. Pravana further discloses the body portion has a front surface (Fig. 1) and a rear surface (Fig. 1) and is defined with a thickness from the front surface to the rear surface (Fig. 1); the body portion is defined with a width from the first side edge to the second side edge (Fig. 1); and the width of the body portion increases from the proximal end to the distal end (Fig.1).  
Regarding claim 10, Pravana discloses the invention of claim 5. Pravana further discloses an internal power source in electrical connections with the conductive heat element (video @ 1:08 -1:12), wherein the internal power source is located within the heated palette (video @ 1:08 -1:12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pravana.
Regarding claim 11, Pravana discloses the invention of claim 5 except the conductive heating element heats a front surface of the body portion to a temperature of no more than about 1200F. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to specify that the Pravana device heat no more than 120[Symbol font/0xB0]F. This would help the user avoid accidental burns, operate the device with a reduced potential for injury, and enhanced safety.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pravana in in view of Kuk STJuart et. al (RU 2358771, hereinafter “Kuk”).
Regarding claim 12, Pravana discloses the invention of claim 5. Pravana further discloses an on/off button is located on the handle to activate or deactivate the conductive heating element (video @ 1:08 -1:12). Pravana does not explicitly disclose the on/off button is configured with a delay to prevent unintended powering off.
Kuk teaches a similar electric heated skin and hair care method and apparatus (abstract, system 6) with on/off button (Fig. 2, 23) is configured with a delay (page 12/14, 3rd paragraph discloses that when the unit is switched to MODE OFF, all capacitors in the electronic system 6 care products for skin / hair are discharged. Then the voltage regulator is set to a low level, the polarity is set to a high level and the voltage decreases. After a delay of approximately 188 ms, the skin / hair care product 6 is put into the STANDBY state) capable of use to prevent unintended powering off (due to the voltage regulator set to a low level in the function described on page 12/14, 3rd paragraph). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pravana’s device by adding the delay configuration of the device as taught by Kuk in order to enable the device to continuously monitor the switch position and resume the primary operating mode without draining and recharging the battery (Kuk page 12/14, 3rd paragraph).

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARIM ASQIRIBA/Examiner, Art Unit 3772
/AMY R SIPP/Primary Examiner, Art Unit 3775